DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5 and 9-22 are pending 
Claims 1-5 and 9-22 are under consideration in the instant office action.

Priority
This application claims benefit of U.S. Provisional Application No. 62/651,029 filed on 03/30/2018, U.S. Provisional Application No. 62/754,801 filed on 11/02/2018, and PCT Application PCT/US2019/024783 filed on 03/29/2019.

Election/Restrictions
Applicant’s election of Group I and Compound 147 in the reply filed on 10/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase " as set forth in WO2017/117430 A1" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " WO2017/117430 A1"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase " as set forth in Figures 7 to 12" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " Figures 7 to 12"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 9, 11-16, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooley et al. (WO 2017/117430, as disclosed in IDS).
Regarding claims 1, 21-22, Cooley et al. is drawn towards “compounds for activating the activating transcription factor 6 (ATF6) arm of the unfolded protein response (UPR), or activating the transcriptional targets of ATF6, in the endoplasmic reticulum of a cell, the compounds being of any of formulas (I) through (IX)” (see abstract).  Regarding claim 4, Cooley et al. teaches such activation in an animal or human (claim 18).  Regarding claims 5, 19, Cooley et al. teaches administering such compounds in a therapeutically effective amount (pg. 45, first paragraph).  Regarding claim 9, Cooley et al. teaches compound 147 (Table 1, pg. 26):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 11-13, 15-16, Cooley et al. teaches treating proteostasis imbalance in liver disease and amyloid diseases including Alzheimer’s disease (pg. 1, fourth and fifth paragraph; pg. 3, first paragraph).  Regarding claim 14, Cooley et al. teaches that “ER stress and UPR activation is directly implicated in many cardiovascular disorders including ischemic-reperfusion injury, cardiac hypertrophy and failure, and atherosclerosis.  Significant evidence indicates that ATF6 activation is a potential therapeutic strategy to ameliorate pathologic heart dysfunction associated with these diseases. Activation of A TF6 is well-established to exert cardioprotective effects against ischemia-reperfusion injury in both in vitro and in vivo models.” (pg. 23, second paragraph).
Regarding the limitation “selectively inducing only the ATF6 arm of the unfolded protein response (UPR) in a cell, a tissue or in a mammal, wherein optionally the mammal is a human”, When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).
Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley et al. (WO 2017/117430, as disclosed in IDS) in view of Zhao et al. (US 2006/0246037, as disclosed in IDS).
Regarding claims 1, 21-22, Cooley et al. is drawn towards “compounds for activating the activating transcription factor 6 (ATF6) arm of the unfolded protein response (UPR), or activating the transcriptional targets of ATF6, in the endoplasmic reticulum of a cell, the compounds being of any of formulas (I) through (IX)” (see abstract).  Regarding claim 4, Cooley et al. teaches such activation in an animal or human (claim 18).  Regarding claims 5, 19, Cooley et al. teaches administering such compounds in a therapeutically effective amount (pg. 45, first paragraph).  Regarding claim 9, Cooley et al. teaches compound 147 (Table 1, pg. 26):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 11-13, 15-16, Cooley et al. teaches treating proteostasis imbalance in liver disease and amyloid diseases including Alzheimer’s disease (pg. 1, fourth and fifth paragraph; pg. 3, first paragraph).  Regarding claim 14, Cooley et al. teaches that “ER stress and UPR activation is directly implicated in many cardiovascular disorders including ischemic-reperfusion injury, cardiac hypertrophy and failure, and atherosclerosis.  Significant evidence indicates that ATF6 activation is a potential therapeutic strategy to ameliorate pathologic heart dysfunction associated with these diseases. Activation of A TF6 is well-established to exert cardioprotective effects against ischemia-reperfusion injury in both in vitro and in vivo models.” (pg. 23, second paragraph).
Cooley et al. does not teach the composition in the form of an implant or stent.  Cooley et al. does not teach the composition further comprising a pharmaceutically acceptable excipient.  Cooley et al. does not teach daily administration.
	Zhao et al. is drawn towards methods for treating neurodegenerative diseases such as Alzheimer’s disease and effecting overexpression of an active form of ATF6 in the cell (see abstract).  Zhao et al. teaches formulations comprising the active agent in a pharmaceutically acceptable diluent in a carrier, which can be in the form of an implant for parenteral or intrathecal administration (paragraphs 0197, 0199).  Zhao et al. teaches daily administration (paragraph 0205).
	It would have been obvious to one of ordinary skill in the art to formulate a composition comprising a compound of Formula (I) and a pharmaceutically acceptable excipient in the form of an implant or stent, as suggested by Zhao et al., and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since such dosage forms are conventionally used in the art as taught by Zhao et al. (paragraph 0197), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation “selectively inducing only the ATF6 arm of the unfolded protein response (UPR) in a cell, a tissue or in a mammal, wherein optionally the mammal is a human”, When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).

Conclusion
Claims 1-5 and 9-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629